Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Vilella (US Pub. No. 2015/0222429) teaches a PON system including one OLT (146) and a plurality of ONUs (102, 104 and 106) and configured to transfer data between the OLT and the plurality of ONUs via a PON, a PON device, which is at least either one of the OLT or each of the plurality of ONUs.
Khotimsky (US Pub. No. 2015/0381313) is cited to show passive optical network (PON) comprising OLT and plurality of ONUs, wherein the OLT comprises encoder and selector (see paragraphs [0046-0047]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a PON device, which is at least either one of the OLT or each of the plurality of ONUs, comprising:
an encryption/decryption processing circuit configured to perform encryption/decryption processing for the data; 
a priority control circuit configured to perform priority control processing for the data; and 
a bypass circuit configured to bypass at least one of the encryption/decryption processing circuit and the priority control circuit in accordance with a preset bypass instruction.
Regarding claim 9, Vilella (US Pub. No. 2015/0222429) teaches a PON system including one OLT (146) and a plurality of ONUs (102, 104 and 106) and configured to transfer data between the OLT and the plurality of ONUs via a PON, a PON device, which is at least either one of the OLT or each of the plurality of ONUs.
Khotimsky (US Pub. No. 2015/0381313) is cited to show passive optical network (PON) comprising OLT and plurality of ONUs, wherein the OLT comprises encoder and selector (see paragraphs [0046-0047]).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a PON device, which is at least either one of the OLT or each of the plurality of ONUs, comprises: 
an encryption/decryption processing step of performing encryption/decryption processing for the data; 
a priority control step of performing priority control processing for the data; and 
a bypass processing step of bypassing at least one of the encryption/decryption processing circuit and the priority control circuit in accordance with a preset bypass instruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagasawa et al (US Pub. No. 2007/0098155) teaches data processing device comprising data selection and encryption key selector (see Fig. 1).
Zhang et al (US Pub. No. 2019/0281587) is cited to show wireless communication system with user equipment (UE) by scheduling and identifying highest priority candidate (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571) 272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637